Case 4:20-cv-00401-JED-FHM Document 2 Filed in USDC ND/OK on 08/12/20 Page 1 of 7




                         IN the united states district court
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA



  (1) CHRIS HUSTON,

                         Plaintiff,
                                                                       Case No.; 4:20-cv-00401-JED-FHM
  vs.

                                                                                      COMPLAINT
  (1) RAUSCH SI URM,LLP, AND                                           (Unlawful Debt Collection Practices)
  (2) PORTFOLIO) RECOVi:RY ASSOCIATES,LLC,
                                                                            JURY TRIAL DEMANDED
                         Defendants.




                                            COMPLAINT

        NOW COMES Plair tiff,          Cliristopher M. Huston, and for his Complaint against

 Defendants, Rausi h Sturm, L P ("Rausch") and Portfolio Recovery Associates, LLC ("PRA"),

 alleges as follows:

                                         INTRODUCTION


        1.      Plaintiff states   a claim against Rausch and PRA for violation of the Fair Debt

 Collection Practices Act, codiit'led 15 U.S.C. § 1692 et seq. (hereinafter "FDCPA"), which was

 enacted in 1978.


        2.      Congress stated its findings and purpose of the FDCPA:

        (a) Abusive practices

                    There is abiindant evidence of the use of abusive, deceptive,
                    and unfair debt collection practices by many debt collectors.
                    Abusive debt collection practices contribute to the number of
                    personal bankruptcies, to marital instability, to the loss ofjobs,
                    and to invastons of individual privacy.

        (b) Inadeijuacy of Ia>^

                    Existing lav s and procedures for redressing these injuries are



                                          COMPLAINT
Case 4:20-cv-00401-JED-FHM Document 2 Filed in USDC ND/OK on 08/12/20 Page 2 of 7
Case 4:20-cv-00401-JED-FHM Document 2 Filed in USDC ND/OK on 08/12/20 Page 3 of 7
Case 4:20-cv-00401-JED-FHM Document 2 Filed in USDC ND/OK on 08/12/20 Page 4 of 7
Case 4:20-cv-00401-JED-FHM Document 2 Filed in USDC ND/OK on 08/12/20 Page 5 of 7
Case 4:20-cv-00401-JED-FHM Document 2 Filed in USDC ND/OK on 08/12/20 Page 6 of 7
Case 4:20-cv-00401-JED-FHM Document 2 Filed in USDC ND/OK on 08/12/20 Page 7 of 7
